Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application filed on January 30, 2020. Claims 1-21 are currently pending in the application.

Continuity/Priority Information
This application is a continuation of and claims the benefit of U.S Application No. 15/668,899, filed August 4, 2017 (now U.S. Patent No. 10,591,578), which application claims the benefit of and is a continuation of U.S Application No. 14/732,623, filed June 5, 2015 (now U.S. Patent No. 9,759,803), which application claims the benefit of U.S. Provisional Application No. 62/009,152, filed June 6, 2014.

Drawings
The drawings filed on 1/30/2020 are acknowledged and are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Daniel J. Glitto (Reg. No. 58,996) on 6/19/2021.
Please amend the claims as follows:
(Examiner Amendment) A method to identify a type of movement of an asset having a first location tag affixed thereto and a second location tag affixed thereto at a reference distance from the first location tag, the method comprising:
determining whether first locations of the first location tag and second locations of the second location tag indicate that the first location tag is moving at a different rate than the second location tag; and
in response to determining that the first and second locations indicate that the first location tag is moving at a different rate than the second location tag at a first time:
determining a distance magnitude between the first location tag and the second location tag at the first time;
comparing the distance magnitude to the reference distance; and
 when a difference between the distance magnitude and the reference distance at the first time does not exceed a threshold, identifying the type of movement of the asset as a turn or a spin 

(Cancelled).

(Examiner Amendment) [[A]]The method as defined in claim 1, further comprising 

when the difference between the distance magnitude and the reference distance at the first time exceeds the threshold at the first time, determining that at least one of the first locations or at least one of the second locations is erroneous and not indicative of the type of movement of the asset.
(Examiner Amendment) [[A]]The method as defined in claim 1, wherein the reference distance corresponds to a spatial association model associated with the asset.

(Examiner Amendment) [[A]]The method as defined in claim 1, wherein determining  whether the first locations and the second locations indicate that the first location tag is moving at a different rate than the second location tag comprises determining that the first locations indicate that the first location tag is stationary and determining that the second locations indicate that the second location tag is moving. 

(Examiner Amendment) [[A]]The method as defined in claim 1, wherein the asset is a human being.

(Examiner Amendment) [[A]]The method as defined in claim 1, wherein the asset is an object.

(Examiner Amendment) An apparatus to identify a type of movement of an asset having a first location tag affixed thereto and a second location tag affixed thereto at a reference distance from the first location tag, the apparatus comprising a processor and a memory, wherein the processor is configured by instructions stored in the memory to cause the apparatus to: 
determine whether first locations of the first location tag and second locations of the second location tag indicate that the first location tag is moving at a different rate than the second location tag; and
in response to determining that the first and second locations indicate that the first location tag is moving at a different rate than the second location tag at a first time:
determine a distance magnitude between the first location tag and the second location tag at the first time;
compare the distance magnitude to the reference distance; and
 when a difference between the distance magnitude and the reference distance at the first time does not exceed a threshold, identify the type of movement of the asset  as a turn or a spin.

(Cancelled).

(Examiner Amendment) [[A]]The apparatus as defined in claim 8, wherein the processor is configured by instructions stored in the memory to cause the apparatus to, 

when the difference between the distance magnitude and the reference distance at the first time exceeds the threshold at the first time, determine that at least one of the first locations or at least one of the second locations is erroneous and not indicative of the type of movement of the asset.

(Examiner Amendment) [[A]]The apparatus as defined in claim 8, wherein the reference distance corresponds to a spatial association model associated with the asset.

(Examiner Amendment) [[A]]The apparatus as defined in claim 8, wherein the processor is configured by instructions stored in the memory to cause the apparatus to determine that the first locations and the second locations indicate that the first location tag is moving at a different rate than the second location tag by determining that the first locations indicate that the first location tag is stationary and determining that the second locations indicate that the second location tag is moving. 

(Examiner Amendment) [[A]]The apparatus as defined in claim 8, wherein the asset is a human being.

(Examiner Amendment) [[A]]The apparatus as defined in claim 8, wherein the asset is an object.

(Examiner Amendment) A computer program product comprising a non-transitory computer readable storage medium, the non-transitory computer readable storage medium comprising instructions that, when executed by a processor, cause an apparatus to: 
receive first blink data from a first location tag affixed to an asset; 
receive second blink data from a second location tag affixed to the asset at a reference distance from the first location tag; 
determine whether first locations of the first location tag and second locations of the second location tag indicate that the first location tag is moving at a different rate than the second location tag; and
in response to determining that the first and second locations indicate that the first location tag is moving at a different rate than the second location tag at a first time:
determine a distance magnitude between the first location tag and the second location tag at the first time;
compare the distance magnitude to the reference distance; and
 when a difference between the distance magnitude and the reference distance at the first time does not exceed a threshold, identify a type of movement of the asset  as a turn or a spin.

(Cancelled).

(Examiner Amendment) [[A]]The computer program product as defined in claim 15, wherein the instructions, when executed by the processor, cause the apparatus to, 

when the difference between the distance magnitude and the reference distance at the first time exceeds the threshold at the first time, determine that at least one of the first locations or at least one of the second locations is erroneous and not indicative of the type of movement of the asset.

(Examiner Amendment) [[A]]The computer program product as defined in claim 15, wherein the reference distance corresponds to a spatial association model associated with the asset.

(Examiner Amendment) [[A]]The computer program product as defined in claim 15, wherein the instructions, when executed by the processor, cause the apparatus to determine that the first locations and the second locations indicate that the first location tag is moving at a different rate than the second location tag by determining that the first locations indicate that the first location tag is stationary and determining that the second locations indicate that the second location tag is moving. 

(Examiner Amendment) [[A]]The computer program product as defined in claim 15, wherein the asset is a human being.

(Examiner Amendment) [[A]]The computer program product as defined in claim 15, wherein the asset is an object.
	

Reasons for Allowance
Claims 1, 3-8, 10-15, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor suggest “A method to identify a type of movement of an asset having a first location tag affixed thereto and a second location tag affixed thereto at a reference distance from the first location tag, the method comprising: determining whether first locations of the first location tag and second locations of the second location tag indicate that the first location tag is moving at a different rate than the second location tag; and in response to determining that the first and second locations indicate that the first location tag is moving at a different rate than the second location tag at a first time: determining a distance magnitude between the first location tag and the second location tag at the first time; comparing the distance magnitude to the reference distance; and when a difference between the distance magnitude and the reference distance at the first time does not exceed a threshold, identifying the type of movement of the asset as a turn or a spin” as recited in independent claim 1 and similarly mentioned in independent claim 8 (apparatus claim) and independent claim 15 (computer program product claim).
Prior art references found to be pertinent to Applicants disclosure, either only teach minor aspects of the invention or only teach the general environment of the invention. The collective prior art, either singly or in combination, do not teach or suggest each and every limitation or feature of independent claims 1, 8, and 15.
For example, the closest prior art of Najafi (U.S. Publication No. 2012/0184878 – see para. [0017]) discloses a system that used accelerometers mounted to a user to determine whether the user/asset is, for example, standing or walking. However, analyzing an output of an accelerometer to determine whether a person is walking or standing (as described by Najafi) cannot be reasonably interpreted as determining whether first locations of the first location tag and second locations of the second location tag indicate that the first location tag is moving at a different rate than the second location tag; and in response to determining that the first and second locations indicate that the first location tag is moving at a different rate than the second location tag at a first time: determining a distance magnitude between the first location tag and the second location tag at the first time; comparing the distance magnitude to the reference distance; and when a difference between the distance magnitude and the reference distance at the first time does not exceed a threshold, identifying the type of movement of the asset as a turn or a spin, as set forth in claims 1, 8, and 15. Another relevant art, Friedman et al. (U.S. Publication No. 20150362581 – see e.g. abstract) discloses a method for determining location of wireless tag that involves finding certain angle of rotation of mobile device that corresponds to minimal distance measurement and amending estimated location of other tag. Another relevant art, Gefen (U.S. Publication No. 20110135149 – see e.g. fig. 6, para. [0042]) discloses a plurality of transponders 602-610 that are attached to the joints of a baseball batter to allow pose detection and tracking. Another relevant art, Tran et al. (U.S. Patent No. 8,094,012 – see e.g. fig. 8, col. 7, lines 41-51) discloses when an object is moved, the corresponding RFID tag and internal sensors (i.e. accelerometer) determine the type of movement, and output a signal indicative of that movement to tag microprocessor. However, the prior art, either singly or in combination, do not teach or suggest determining whether first locations of the first location tag and second locations of the second location tag indicate that the first location tag is moving at a different rate than the second location tag; and in response to determining that the first and second locations indicate that the first location tag is moving at a different rate than the second location tag at a first time: determining a distance magnitude between the first location tag and the second location tag at the first time; comparing the distance magnitude to the reference distance; and when a difference between the distance magnitude and the reference distance at the first time does not exceed a threshold, identifying the type of movement of the asset as a turn or a spin, as set forth in method claim 1, apparatus claim 8, and computer program product claim 15.
For the reasons above, claims 1, 8, and 15 are found to be in allowable condition.
Dependent claims 3-7, 10-14, and 17-21 are allowable for being dependent from allowable base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536).  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov